DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to method as instantly claimed.  The limitation “incubating a biological tissue in an aqueous alkaline solution, the aqueous alkaline solution comprising an alkali metal hydroxide concentration of at least 50 mol/m3” in claim 1 is not obvious over the prior art.  The pertinent art, Deisseroth (U.S. Patent Pub. 2015/0144490) teaches a method producing transparent biological preparations for examination by light microscopy ([0107]: CLARITY Process for Mouse Brain) comprising: incubating a biological tissue in an aqueous alkaline solution ([0107] lines 4-5: PBS buffer), clearing the biological tissue electrophoretically ([0053] lines 1, 5, 9) by immersing the biological tissue in an aqueous alkaline electrophoresis solution ([0107] lines 10-11) and subjecting the biological tissue to an electric field in the electrophoresis solution ([0107] lines 11-12), but it does not teach the incubating aqueous alkaline solution comprising an alkali metal hydroxide concentration of at least 50 mol/m3.  The pertinent art, Hu (U.S. 5,916,265), teaches a method of producing a biological extracellular matrix from a biological tissue (Col. 1, lines 9-11), which is placed in a fixative solution that is PBS solution (Col. 2, lines 3-29). After fixation, the tissue is placed in a sodium hydroxide solution for incubation of the tissue to remove cells from the fixed tissue in a solution comprising NaOH or KOH at a concentration range from 0.1 N to 5N (Col. 2, lines 34-37). However, Deisseroth is preserving biological tissue and cells in a hydrogel while Hu is removing cells from biological tissue to avoid possible rejection of the tissue when implanted in a subject (Response, page 12, para. 2, lines 7-9), and it is not obvious to one of ordinary skill in the art to modify Deisseroth to incorporate the step of incubating the tissue in the alkali aqueous solution comprising NaOH concentration of at least 50 mol/m3 as taught by Hu.
Regarding claim 20, it is deemed novel and non-obvious over the prior art of record drawn to method as instantly claimed.  The limitation “wherein the reaction chamber comprising: a downwardly open ring channel in the reaction room below the waist, the ring channel being connected to an upwardly leading gas removal channel, a first ring-shaped electrode within the ring channel or below the ring channel, and a second ring-shaped electrode above the waist ” in claim 20 is not obvious over the prior art.  The pertinent art, Deisseroth teaches a reaction chamber (Fig. 2(a); [0159] line 1) comprising a reaction room (Fig. 2(c)), the reaction room being rotationally symmetric about a vertical axis (Fig. 2(b); [0159] lines 16-17) and having a waist (Fig. 2(c)), a first electrode in the reaction room (Fig. 2(c)-(d); [0095] line 3), and a second electrode in the reaction room (Fig. 2(c)-(d); [0095] lines 3-4), wherein the first and the second electrodes are connected to two outputs of a direct current source (Fig. 2(d); [0095] lines 4-6); and wherein the biological tissue is arranged in a reduced free cross-section of the reaction room in the waist (Fig. 2(c)-(d); [0159] lines 23-26), but it does not teach a downwardly open ring channel in the reaction room below the waist, the ring channel being connected to an upwardly leading gas removal channel, a first ring-shaped electrode within the ring channel or below the ring channel, and a second ring-shaped electrode above the waist.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                    

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795